ON PETITION FOE EEHEAEING.
BUDGE, J.
A petition for rehearing was filed in this case and has received careful consideration. This, it will be remembered, is an action in specific performance, brought for the purpose of obtaining a decree requiring the appellant and his wife to convey the property described in the original opinion, being community property, to the respondent, or upon their failure so to do that judgment be awarded against appellant for the purchase price named in the contract.
The holding of this court is to the effect that an action in equity for specific performance under the facts of this case cannot be maintained. We did not decide, and we are not now deciding, whether an action at law for damages for a breach of the contract can be maintained. (Ferrell v. Wood (Ark.), 232 S. W. 577, and eases there cited.)
The petition will be denied, and it is so ordered.
Rice, C. J., and McCarthy, Dunn and Lee, JJ., concur.